UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53282 TEXAS SWEET CRUDE OIL CORP (Exact name of registrant as specified in its charter) Delaware 98-0460379 (State of incorporation) (I.R.S. Employer ID No.) 3280 Suntree Blvd Suite 105 Melbourne Fl 32940 (Address of principal executive officers, including Zip Code) (828) 489-9408 (Issuer's Telephone Number) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [ ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [X] Indicate by checkmark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes[ ] No [X] Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date: As of December 31, 2008 there were 142,978 shares of common stock, par value $0.0001, issued and outstanding. As of December 31, 2009 there were 21,141,978 shares of common stock, par value $0.0001, issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. Transitional Small Business Disclosure Format: Yes [ ] No [X] TABLE OF CONTENTS Page No. Part I Item 1. Business 5 Item 1A. Risk Factors 7 Item 2. Properties 10 Item 3. Legal Proceedings 10 Item 4. Submission of Matters to a Vote of Securities Holders 10 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 12 Item 8. Financial Statements 14 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Item 9A. Controls and Procedures 30 Part III Item 10. Directors and Executive Officers 31 Item 11. Executive Compensation 32 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 32 Item 13. Certain Relationships and Related Transactions and Director Independence 33 Item 14. Principal Accounting Fees and Services 34 Part IV Item 15. Exhibits 34 Signatures 35 PART I FORWARD LOOKING STATEMENTS This annual report contains forward-looking statements. Forward-looking statements are projections of events, revenues, income, future economic performance or management's plans and objectives for our future operations. In some cases, you can identify forward-looking statements by terminology such as "may", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled "Risk Factors" and the risks set out below, any of which may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: - the uncertainty of profitability based upon our history of losses; - risks related to failure to obtain adequate financing on a timely basis and on acceptable terms to continue as going concern; - risks related to our international operations; - risks related to product liability claims; - other risks and uncertainties related to our business plan and business strategy. This list is not an exhaustive list of the factors that may affect any of our forward-looking statements. These and other factors should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward looking statements are made based on management's beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to "common stock" refer to the common shares in our capital stock. As used in this annual report, the terms "we", "us", "our", the "Company"mean Texas Sweet Crude Oil Corp, unless otherwise indicated. 4 ITEM 1. BUSINESS GENERAL INFORMATION ABOUT OUR COMPANY Oxbow Resources Corp also referred to herein as Oxbow Resources, or Oxbow, was organized under the laws of the State of Delaware on June 28, 1968. Oxbow Resources was formed to engage in the exploration of mineral properties for gold and other minerals. The Company has staked a prospect that contains 12 mining cell claims totaling 244.925 hectares that are located on the south shore of Carpenter Lake, near the mining communities of Goldbridge and Bralorne in the Province of British Columbia. We refer to these 12 mining cell claims as the Bristol Gold Property ("Bristol Gold"). We are an exploration stage company and we have not realized any revenues to date. We do not have sufficient capital to enable us to commence and complete our exploration program. We will require financing in order to conduct the exploration program described in the section entitled, "Business of the Issuer." Our auditors have issued a going concern opinion, raising substantial doubt about Oxbow Resources' financial prospects and the Company's ability to continue as a going concern. We are not a "blank check company," as we do not intend to participate in a reverse acquisition or merger transaction. Securities laws define a "blank check company" as a development stage company that has no specific business plan or purpose or has indicated that its business plan is to engage in a merger or acquisition with an unidentified company or companies, or other entity or person. On December 10, 2008 by majority shareholder consent the shareholders authorized the name change of the company to Texas Sweet Crude Oil Corp and moved the primary business operations from Vancouver BC to a Florida Headquarters with primary working interest in Ok. In December 2008 the company decided to discontinue its efforts to fund the operations of the Bristol Gold Property. On January 6, 2009 the company entered into an agreement with Wellington Capital Management Inc. Whereby, Texas Sweet Crude Oil Corp acquired a 49% working interest in the Grindle Lease that is currently returning to production 7 existing wells under a PHASE 1 program and also plans under a PHASE 2 programs to rework the 7 wells and perforate other existing Zones behind the pipe and use a number of methods to increase production.The Grindle Lease is located in Washington County, Oklahoma, Description: NW/4 SE/4 SE/4 and the N/2 SW/4SE/4 and the NE/4 SE/4 SW/4 and the SEI14 SE/4 SE/4 of Section 7, Township 25 North, Range 14 East and containing 50 acres more or less. The company agreedto bear its proportionate 49% share of all turnkey costs which includes royalties, taxes, operating costs for all wells, in which it elects to participate, located within the leased Project Area up through the tanks. The total amount paid out by the company for the income working interest participation for the purposes of the agreement, through the tanks is defined as that point at which the well is hooked up to a sales line with all necessary production facilities installed in the event it is a gas well and that point at which all necessary production facilities (including tanks and batteries) are installed in the event is an oil well. The company agreed to issue 10,000,000 shares of rule 144- restricted stock common stock and at agreed value of .01 per share for a cost of $100,000 for the 49% working interest. The Company (TXSC) further agreed to a six month land management consultant fee of five thousand dollars ($5,000) per month with a start date of Jan 2009, and renewable at the option of the company to be made payable to Jurassic Petra Inc, Centerville House, fourth floor, second terrace west, Nassau, Bahamas, to be secured by a convertible note in the event the company is unable to make the cash payment. 5 BUSINESS DEVELOPMENT Oxbow Resources Corp. ("Oxbow Resources" or the "Company") was organized under the laws of the State of Delaware on June 28, 1968. From 1968 to 1992, the corporation was in the business of insurance and operated under the name of the George Washington Corporation. In 1992, the corporation's assets were liquidated and entered in to bankruptcy. From 1992 to 2006 the corporation remained dormant. On November 1, 2006, the corporation signed a resolution to reinstate the company and reorganize with a new business focus. On November 16, 2006 the corporation filed a certificate of amendment with the state of Delaware changing its name to Oxbow Resources Corp. Oxbow Resources Corp. also referred to herein as Oxbow Resources, and Oxbow, and the Company, was incorporated on June 28, 1968 under the laws of the State of Delaware. Oxbow Resources is an exploration stage company that was formed to engage in the exploration of mineral properties for gold and other minerals. The authorized common stock of the Company consists of 155,000,000 shares with par value of $0.0001. During the year ended December 31, 2008, the Company issued a 3:1 forward split on its common stock resulting in 210,466,500 shares outstanding. Further, in the year ended December 31, 2008, the Company also issued a 1:1,500 reverse split on its common stock resulting in 141,978 shares issued and outstanding. During the year ended December 31, 2008, the Company issued 2,500,000 shares of its pre-reverse split (1,667 post-reverse split) common stock valued at $10,000 for the final payment on the purchase of certain mineral rights.The mineral rights agreement (Bristol Gold Properties) was written off and all efforts to secure funding for the operations ceased in December 2008. On January 13, 2009 the company entered the agreement with Wellington Capital Management for 49% of Grindle Lease containing 7 oil wells that were in need of capital to return to operational status. The authorized preferred stock of the Company consists of 5,000,000 shares with a par value of $0.0001. The Company has not issued any shares of preferred stock since November 1, 2006 (date entered into the development stage). Compliance with Environmental Laws We are not aware of any environmental laws violations or issues related to the company property discontinued in BC and or the newly acquired property the Grindle Lease, located in Oklahoma. Employees We have no full-time employees at the present time but it is expected that the current contract labor force working the oil field operations are the industry standard and we plan to continue such mode of operation. 6 Reports to Securities Holders We provide an annual report that includes audited financial information to our shareholders. We will make our financial information equally available to any interested parties or investors through compliance with the disclosure rules for a small business issuer under the Securities Exchange Act of 1934. We are subject to disclosure filing requirements including filing Form 10K annually and Form 10Q quarterly. In addition, we will file Form 8K and other proxy and information statements from time to time as required. We do not intend to voluntarily file the above reports in the event that our obligation to file such reports is suspended under the Exchange Act. The public may read and copy any materials that we file with the Securities and Exchange Commission, ("SEC"), at the SEC's Public Reference Room at treet NE, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site (http://www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. ITEM 1A. RISK FACTORS Investing in our securities involves a high degree of risk. In addition to the other information contained in this registration statement, prospective purchasers of the securities offered hereby should consider carefully the following factors in evaluating the Company and its business. Minerals exploration and development is an inherently risky enterprise. The success of Oxbow Resources Corp. is critically dependent upon finding mineralized material. Mineralized material or a deposit is a mineralized body, which has been delineated by appropriate drilling and/or underground sampling to support a sufficient tonnage and average grade of metal(s). Under SEC standards, such a deposit does not qualify as a reserve until a comprehensive evaluation, based upon unit cost, tonnage, grade, price, recoveries costs and other factors, concludes economic feasibility. It is possible that the Company's exploration program will fail to locate sufficient resources to warrant further exploration. If we do not find mineralized material or we cannot remove mineralized material, either because we do not have the money to do it, or because it is not economically feasible to do it, we will cease operations and you will lose your investment. In addition, the economic viability of the project depends to a large extent on the continued strength of the price of gold, which is highly volatile. There is no assurance that the price of gold will be high enough to support the implementation of further development plans. Whether a gold deposit will be commercially viable depends on a number of factors, some of which are: the particular attributes of the deposit, such as its size and grade; costs and efficiency of the recovery methods that can be employed; proximity to infrastructure; financing costs; and governmental regulations, including regulations relating to prices, taxes, royalties, infrastructure, land use, importing and exporting of gold and environmental protection. The effect of these factors cannot be accurately predicted, but the combination of these factors may result in the Company not receiving an adequate return on its invested capital. The securities of the Company are speculative by nature and involve an extremely high degree of risk and should be purchased only by persons who can afford to lose their entire investment. We also caution prospective investors that the following risk factors could cause our actual future operating results to differ materially from those expressed in any forward looking statements, oral, written, made by or on behalf of us. In assessing these risks, we suggest that you also refer to other information contained in this registration statement, including our financial statements and related notes. 7 RISKS RELATED TO OUR COMPANY AND OUR INDUSTRY THE COMPANY HAS NOT GENERATED ANY REVENUE OR PROFIT, AND WE ARE CURRENTLY OPERATING UNDER A NET LOSS. THERE IS NO GUARANTEE THAT WE WILL EVER GENERATE REVENUE AND EARN A PROFIT. From the date when the company changed its name to Oxbow Resources Corp. on November 16, 2006, to the audited period ended on December 31, 2008 the Company has not generated any revenue. Rather, the Company operates under a net loss, and has an accumulated deficit of $62,930, which it incurred from the date of inception on November 1, 2006 until the end of the audited period on December 31, 2008. The Company does not currently have any revenue producing operations. The Company is not currently operating profitably and it should be anticipated that it will operate at a loss, at least until such time when the production stage is achieved, if production is, in fact, ever achieved. IF WE DO NOT OBTAIN ADDITIONAL FINANCING, OUR BUSINESS WILL FAIL. We do not have sufficient capital to enable us to commence and complete our exploration program. We will need to obtain additional financing in order to complete our business plan. We are an exploration stage company and we have not realized any revenues to date. Based on our current operating plan, we do not expect to generate revenue for at least the next twelve months. We will require financing in order to conduct the exploration program described in the section entitled, "Business of the Issuer." We anticipate that we will need to raise at least $100,000 to complete our portion of the start-up of the Grindle Lease. We will need to obtain financing to operate our business for the next twelve months and if we do not our business will fail. We plan to raise the capital necessary to fund our business through a prospectus and public offering of our common stock. There can be no guarantee that capital from financing will be available to meet our continuing exploration and development costs or, if the capital is available, that it will be available on terms acceptable to the Company. OUR COMPANY WAS RECENTLY FORMED, AND WE HAVE NOT PROVEN THAT WE CAN GENERATE REVENUE OR A PROFIT. IF WE FAIL TO GENERATE REVENUE AND ACHIEVE PROFITABILITY, AN INVESTMENT IN OUR SECURITIES MAY BE WORTHLESS. WE HAVE NO OPERATING HISTORY. THERE CAN BE NO ASSURANCE THAT WE WILL BE SUCCESSFUL IN OUR GOLD AND OTHER MINERAL EXPLORATION ACTIVITIES. The Company has no history of operations. As a result of our brief operating history, there is no guarantee that that we will be successful exploring for gold or other minerals. Our future performance will depend upon our management and its ability to conduct a successful exploration program, or programs, and to locate and negotiate additional exploration opportunities in which we can participate. There can be no assurance that we will be successful in these efforts. Our inability to locate additional opportunities, to hire additional management and other personnel, or to enhance our management systems, could have WE MAY BE ADVERSELY AFFECTED BY VALUE OF OUR PRODUCT GIVEN IT IS SET BY WORLD DEMAND AND BEYOND OUR CONTROL We face risks of losses in inventory value given the nature of the valuation of the petroleum industry. The value of gas and oil is determined by the demand for them on a global scale and is beyond our control. While we do not anticipate there to be a significant decrease in the value petroleum products we cannot guarantee any such change in value. THERE IS SUBSTANTIAL UNCERTAINTY AS TO WHETHER WE WILL CONTINUE OPERATIONS. If we discontinue operations, you could lose your investment. Our auditors have discussed their uncertainty regarding our business operations in their audit report dated June 15, 2010. This means that there is substantial doubt that we can continue as an ongoing business for the next 12 months. The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue in business. As such, we may have to cease operations and you could lose your entire investment. 8 WE LACK AN OPERATING HISTORY There is no assurance that our future operations will result in continued profitable revenues. If we cannot generate sufficient revenues to operate profitably, our business will fail. We have very little operating history upon which an evaluation of our future success. We cannot guarantee that we will be successful in generating revenues in the future. Failure to generate revenues will cause us to go out of business. BECAUSE OUR MANAGEMENT DOES NOT HAVE PRIOR EXPERIENCE IN PETROLEUM INDUSTRY, OUR BUSINESS HAS A HIGHER RISK OF FAILURE. Our current directors do not have experience in the petroleum industry. As a result, we may not be able to recognize and take advantage of opportunities without the aid of qualified marketing and business development consultants. Our directors' decisions and choices may not be well thought out and our operations, earnings and ultimate financial success may suffer irreparable harm as a result. OUR STOCK IS A PENNY STOCK. TRADING OF OUR STOCK MAY BE RESTRICTED BY THE SEC'S PENNY STOCK REGULATIONS AND THE FINRA'S SALES PRACTICE REQUIREMENTS, WHICH MAY LIMIT A STOCKHOLDER'S ABILITY TO BUY AND SELL OUR STOCK Our stock is a penny stock. The Securities and Exchange Commission has adopted Rule 15g-9 which generally defines "penny stock" to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker- dealers who sell to persons other than established customers and "accredited investors". The term "accredited investor" refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer's account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in, and limit the marketability of, our common stock. In addition to the "penny stock" rules promulgated by the Securities and Exchange Commission, the Financial Industry Regulatory Authority has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information. Under interpretations of these rules, the National Association of Securities Dealers believes that there is a high probability that speculative low-priced securities will not be suitable for at least some customers. The National Association of Securities Dealers' requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock. 9 ITEM 2. PROPERTIES None ITEM 3. LEGAL PROCEEDINGS We are not currently a party to any legal proceedings, and we are not aware of any pending or potential legal actions. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to a vote of security holders during the fiscal year ended December 31, 2008. PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. (a) Market Information Our shares of common stock commenced quotation on the OTC Bulletin Board under the symbol TXSC and have had minimal trading activity and have been on cease trade halt issued by the Vancouver BC Securities Exchange due to non submission of the audited financials for period ending 2008 and 2009. Upon submission of the 2008 and 2009 audited financials and the 2008 quarterly reports and the payment of a cease trade fee, the company will file to discontinue the reporting requirements with the BC Securities Commission and they will in turn lift the trade halt in the US. (b) Holders of Common Stock We have approximately 80 shareholders of record, and 141,978 shares outstanding as of December 31, 2008. Because of our small shareholder base, our stock may not experience high volume trading in the near future. We anticipate additional more shareholders in the future, but cannot guarantee any such happening. 10 (c) Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Delaware Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: 1. We would not be able to pay our debts as they become due in the usual course of business; or 2. Our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends, and we do not plan to declare any dividends in the foreseeable future. (d) Securities Authorized for Issuance under Equity Compensation Plans Recent Sales of Unregistered Securities None 11 (i) any natural person resident in the United States; (ii) any partnership or corporation organized or incorporated under the laws of the United States; (iii) any estate of which any executor or administrator is a U.S. person; (iv) any trust of which any trustee is a U.S. person; (v) any agency or branch of a foreign entity located in the United States; (vi) any non-discretionary account or similar account (other than an estate or trust) held by a dealer or other fiduciary for the benefit or account of a U.S. person; (vii) any discretionary account or similar account (other than an estate or trust) held by a dealer or other fiduciary organized, incorporated, or (if an individual) resident in the United States; and (viii) any partnership or corporation if organized under the laws of any foreign jurisdiction, and formed by a U.S. person principally for the purpose of investing in securities not registered under the Securities Act, unless it is organized or incorporated, and owned, by accredited investors (as defined in Rule 501(a)) who are not natural persons, estates or trusts. There have been no issuances of preferred stock. Issuer Purchases of Equity Securities We did not repurchase any of our equity securities during the years ended December 31, 2008 or 2007. Item 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Our Current Business RESULTS OF OPERATIONS The following is a discussion and analysis of our results of operation for the years ended December 31, 2008 and 2007, and the period of November 1, 2006 (Inception) to December 31, 2008 and the factors that could affect our future financial condition. This discussion and analysis should be read in conjunction with our audited financial statements and the notes thereto included elsewhere in this annual report. Our financial statements are prepared in accordance with United States generally accepted accounting principles. All references to dollar amounts in this section are in United States dollars unless expressly stated otherwise. Year Ended December 31, November 1, 2006 (Inception) to December 31, 2008 Revenue $
